Citation Nr: 1518240	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for arthritis.

4.  Entitlement to a disability rating higher than 20 percent for type II diabetes mellitus with nephropathy (formerly characterized as type II diabetes with nephropathy and retinopathy).

5.  Entitlement to a higher disability rating for diabetic retinopathy, currently evaluated as noncompensably disabling.






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction is currently with the RO in Honolulu, Hawaii.  In June 2009, the RO reopened the Veteran's claims of service connection for hypertension and a back disability and denied those claims on the merits.   

In December 2013, the Board reopened the Veteran's service connection claims for hypertension and a back disability, finding that new and material evidence had been received to reopen the claims, but remanded the claims on the merits.  The Board remanded the issues again in September 2014 for further development.  

During the pendency of this appeal, the record reflects that the Veteran filed a notice of disagreement with a May 2013 rating decision of the Honolulu RO which continued a 20 percent rating for type II diabetes mellitus with nephropathy and retinopathy, as relevant.  Thereafter, in a February 2014 rating decision, the RO determined that the rating assigned for diabetic retinopathy was clearly and unmistakably erroneous, and therefore assigned a separate 10 percent rating for diabetic retinopathy from August 6, 2012, and a noncompensable rating from September 7, 2013.
The RO issued a statement of the case in February 2014, which addressed the issues of entitlement to an increased rating for diabetes with nephropathy, an increased rating for diabetic retinopathy.  The Veteran timely perfected an appeal.  Accordingly, the Board merged the increased rating claims into the instant appeal.  

The service connection claim for hypertension and the increased rating claims for diabetes mellitus with nephropathy and diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During service, the Veteran received treatment for a low back strain which, as determined by a 2014 VA medical examiner, was acute and transitory and resolved with treatment. 

2.   Symptoms of a back condition were not chronic in service, were not continuous since service, and arthritis was not shown to a compensable degree within one year of service.

3.  A chronic low back disability, to include arthritis, first manifested many years after service separation and is not causally or etiologically related to active military service.

4.  Arthritis of the bilateral knee first manifested many years after service separation and is not causally or etiologically related to active military service, or proximately due to, or aggravated by, a service-connected disability.






CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.   The criteria are not met to establish service connection for arthritis of the knees.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

 In this decision, the Board will discuss the relevant law, which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.   Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

 Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim: 1) veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  The RO provided the Veteran with notice letters in June 2007 and December 2009, which notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.   

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service medical evidence, and statements of the Veteran and his representative have been associated with the claims file.  VA afforded the Veteran relevant VA examinations in February 2014, and obtained an October 2014 supplemental medical opinion.  Specifically, a medical officer (i.e. a medical doctor) reviewed the claims file and medical history, and provided a clear explanation for the opinion, which is consistent with the evidence of record and enables the Board to make an informed decision on the issues being decided herein.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with this claim have been satisfied.

III.  Pertinent Laws and Regulations Governing Service Connection Claims

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran is currently diagnosed with arthritis (in his low back and knees), and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies with respect to those claims. 

In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a)(2014). 

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 


Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

A.   Service Connection Claim for a Low Back Disability

The Board finds, after careful consideration of the record, that the preponderance of the probative evidence weighs against the Veteran's service connection claim for a low back disability.  

There is evidence of a current disability, as the medical evidence shows current diagnoses of degenerative arthritis, spondylosis, and degenerative disc disease of the lumbar spine. 

There is also evidence of relevant in-service complaints and treatment.  In this regard, according to an October 1971 STR, the Veteran presented to the clinic with complaints of a sore low back for two days, for which he was treated with medication and a muscle relaxant.  

Although there is evidence of low back injury and treatment in service, the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disability in service.  38 C.F.R. § 3.303(b).  Significantly, in an October 2014 opinion, a VA medical examiner, after thoroughly reviewing the claims file, determined that the Veteran's low back complaints were consistent with a strain which was acute and transitory, and resolved therein without residual disability, given the absence of further low back complaints during service.  As discussed in further detail below, the Board finds the October 2014 medical opinion highly probative.

In addition, the weight of the evidence demonstrates that the Veteran did not experience continuous low back symptoms since service separation in 1973.  Low back complaints are not again shown in the record until the Veteran reported low back pain when he filed his original service connection claim for a low back disability in 2005.  This multi-year gap without complaint or treatment is one factor tending to show that there has not been a continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, arthritis of the low back is not shown in the record until June 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring x-ray evidence to establish degenerative arthritis).  The Board finds the Veteran's lack of contemporaneous treatment records throughout the years more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of the disability since service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ((the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Here, the October 2014 VA examiner provided the evidentiary foundation as to the significance of a lack of treatment records when noting that the remaining STRs show no further back problems to suggest an ongoing, chronic problem.  Moreover, the examiner noted that the available medical records (which VA asked the Veteran for or for information to request said records), including private medical records, prior to 2008 did not note any complaints or diagnoses of a back condition.  Again, the examiner's medical inference was that if the Veteran was suffering from such a back problem, there likely would have been documentation of it.  ("Further review of available medical recor[d]s notes the first medical evaluation that documents a back conditon was not until 2008 though per the 7/21/08 VA evaluation that veteran had been under the care of Dr. Duenas in the community, though available medical records prior to his 2008 VA evaluation (including medical notes from Dr. Duenas) did not note any complaints or diagnosis of back pain."  Service connection for low back disability based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted. 

In addition, as reflected above, x-ray evidence of arthritis is not shown in the record until June 2012, nearly four decades after service discharge.  Therefore, arthritis in the low back is not shown within the first year of service discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137, and 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board notes further that the record also lacks competent and probative evidence of a nexus between the Veteran's low back disability and his active service. 

The claims file contains two medical opinions regarding the etiology of the Veteran's low back disability. 

After examining the Veteran in February 2014, a VA medical examiner determined that the Veteran's current low back disability is less likely as not related to his active service.  The examiner noted the in-service documentation of low back pain which he stated was consistent with a muscle strain and further review of available medical records noted no ongoing complaints until decades later.  The examiner stated further that given the available medical evidence, there is no documentation that veteran suffered from any significant back injury during military service, but definitely developed low back pains that are documented later in his life.   The examiner noted that on examination, he was noted to have low back pain and x-rays show evidence of lumbar spondylosis.   The examiner concluded that there is no evidence to support a relationship between his lumbar spondylosis and service.  However, because the examiner did not appear to consider the Veteran's complaints of back pain since service in rendering the opinion, the Board, in September 2014, considered the low back opinion inadequate to decide the claim.  The Board then remanded the claim for further clarification.  

In an October 2014 supplemental opinion, the same VA examiner indicated that he re-reviewed the claims file and agreed with his prior opinion that the Veteran's low back disability is less likely as not related to his military service.  In so deciding, the examiner reiterated that although the Veteran had one in-service complaint of back pain (treated with pain medication and a muscle relaxant), the remaining STRs show no further back problems to suggest an ongoing, chronic problem.  The examiner acknowledged the Veteran's complaints of low back problems when he filed his 2006 claim, but stated that there is no medical evidence as to when or what caused his back problems at that time.  Moreover, the examiner noted that the available medical records, including private medical records, prior to 2008 did not note any complaints or diagnoses of a back condition.  Lastly, the VA examiner pointed out that the Veteran's diagnosed lumbar spondylosis is primarily caused by aging, per the medical literature.  Ultimately, the examiner opined that the Veteran's back complaint in 1971 was consistent with a back muscle train that appears to have resolved, as there were no ongoing evaluations for his back condition.  

The Board assigns high probative value to the October 2014 VA opinion because the examiner thoroughly reviewed the Veteran's claims file, relied on sufficient facts, data, and medical literature, as well as provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In analyzing this claim, the Board also considered the Veteran's statements as to the etiology of his low back disability.  The Veteran, as a layperson, is competent to report the history of his observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether his current low back disability is related to his service cannot be determined by mere observation alone.  The Veteran has not shown that he has the expertise in such complex medical matters to provide competent evidence as to the etiology of disability of the spine.  See Jandreau v. Nicholson, 492 F.3d at 1376-177 

Significantly, the Veteran has not submitted any competent evidence relating his low back disability to his service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Accordingly, the Board finds that the probative evidence weighs against the existence of a nexus between the current low back disability and any injury or disease during service.

For the reasons discussed above, the Board concludes that the weight of the evidence demonstrates that the Veteran's low back disability was not incurred in active service, and arthritis may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Service Connection Claim for Arthritis

As indicated in the September 2014 remand, the Veteran did not specify which joint he is claiming has arthritis.  A review of the record shows that, other than the back arthritis which was addressed directly above, the only areas in the body with arthritis are the right and left knees.  

In this regard, a February 2014 VA examination report reflects an x-ray diagnosis of degenerative arthritis in the right and left knees.  

However, there is no evidence of knee complaints, treatment, or diagnoses in the Veteran's STRs. When examined in February 2014, the medical examiner determined that the Veteran's bilateral knee osteoarthritis is less likely as not incurred in or caused by active service.  The examiner stated that a review of medical records shows no complaints or documentation of any knee injuries that could cause his current complaints of bilateral knee pain.  The examiner noted the Veteran's statement that he has had knee pain for a long time but was not able to recall any specific injury or when the pains started.  The examiner concluded that the Veteran's bilateral knee osteoarthritis is more likely a consequence of aging and use over time and not directly related to any injury in service as he would have expected evaluations of his knee for pain to have occurred much earlier in his life.  

The Board assigns high probative value to this February 2014 knee opinion because the examiner thoroughly reviewed the Veteran's claims file, relied on sufficient facts, data, and medical literature, as well as provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, to the extent that a February 2010 VA treatment note reflecting that the Veteran's knee pain is likely related to his low back disability is offered in support of the knee arthritis claim, it does not establish service connection on a secondary basis because, as decided above, the preponderance of the evidence is against a finding of service connection for the low back disability.  

The Veteran has not submitted any competent evidence relating his bilateral knee arthritis to his service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Accordingly, the Board finds that the probative evidence weighs against the existence of a nexus between the current low disability and service.  

For the reasons discussed above, the Board concludes that the weight of the evidence demonstrates that the Veteran's bilateral knee arthritis was not incurred in active service may not be presumed to have been incurred therein, and is not proximately due to, or aggravated by, a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a low back disability, to include arthritis, is denied.

Service connection for bilateral knee arthritis is denied.


REMAND

Further development is necessary prior to analyzing the service connection claim for hypertension and the increased rating claims on appeal.

As to the hypertension claim, a remand is necessary to obtain a supplemental opinion regarding the etiology of the Veteran's hypertension.  Pursuant to the Board's most recent remand, VA obtained an October 2014 supplemental opinion; however, the Board finds that this opinion is also inadequate to decide the claim.  It appears that the examiner did not consider all relevant evidence.  The VA examiner indicated that there is no evidence for review documenting hypertension prior to 2004; however, the examiner did not address the private medical evidence reflecting that the Veteran has had hypertension since at least 1984.  

In addition, VA examinations are necessary to determine that the current nature and severity of the Veteran's diabetes mellitus with nephropathy, as well as his diabetic retinopathy.  In his notice of disagreement received in June 2013 (see "Virtual VA"), the Veteran asserted that his diabetes mellitus had gotten worse and that it requires the "regulation of activities," a requirement necessary to support a higher rating.  He last underwent a VA examination to assess his diabetes and its complications in June 2011.  

As the lay evidence suggests a worsening of disability since the last VA compensation examination, the Veteran should be afforded an additional comprehensive examination to determine the current nature and severity of his diabetes with nephropathy, and diabetic retinopathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with claims file any outstanding records pertinent to the Veteran's case.

2.  Then, return the claims file to the VA medical examiner that provided the examinations and opinions in February and October 2014 to obtain a supplemental opinion.  If the requested examiner is unavailable, then reschedule the Veteran for the pertinent examinations addressing his diabetes and its complications. The claims file must be made available to the examiner for review of the case. 

Following review of the record, the examiner should respond to the following with adequate rationale:

Clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred or aggravated as a result of active service including whether there were signs or symptoms of hypertension within one year of the Veteran's discharge from service or soon after his discharge.

In providing this opinion, please ADDRESS and reconcile evidence reflecting a diagnosis of hypertension AT LEAST SINCE 1984.  See September 2007 private treatment noted reflecting that the Veteran had a 23 year-history of diabetes mellitus; and other evidence of record indicating that the Veteran's hypertension pre-dated the diabetes.  See e.g. December 26, 2007, VA treatment record. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected type II diabetes with nephropathy.  The entire claims file must be provided to the examiner for review. All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

After a complete review of the claims file, the VA examiner should respond to the following:

a).  Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  Address the Veteran's lays statements in this regard. 

b).  Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

c).  Indicate all current diabetic-related disabilities and comment on the severity of each; in addition, state whether and to what extent they affect his activity level. 

d).  Specifically, with regard to the Veteran's diabetic NEPHROPATHY, indicate the presence of any of the following:

(i) hyaline and granular casts; (ii) red blood cells; (iii) transient, slight, some, or persistent edema; (iv) hypertension rated at least 10 or 40 percent disabling under Diagnostic Code 7101; (v) definite decrease in kidney function; (f) BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; (vi) generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or (vii) renal dysfunction requiring regular dialysis, or has precluded more than sedentary activity from one of the following: persistent edema or albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

e).  Note any functional impairment caused by the Veteran's diabetes with diabetic nephropathy, including a full description of the effects of his disability upon his ordinary activities, if any.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4.  Then, schedule the Veteran for a VA eye examination to determine the current nature and severity of his service-connected diabetic retinopathy.  The claims file should be made available to and reviewed by the examiner.   

All appropriate diagnostic testing should be performed to determine visual acuity (corrected and uncorrected) and the degree of diplopia in all quadrants.  A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77.  The examiner is asked to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6006-6066. The findings reported must be sufficiently complete to allow for rating under all alternate criteria.

Also, the examiner should note any functional impairment caused by the Veteran's diabetic retinopathy, including a full description of the effects of his disability upon his ordinary activities, if any.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

5.  Then, readjudicate the service connection claim for hypertension and the increased rating claims for diabetic mellitus with nephropathy, and diabetic retinopathy on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


